         Case: 1:19-cv-06950 Document #: 20 Filed: 01/31/20 Page 1 of 3 PageID #:70


   FIL ED                       JJR
     1/2020
     1/3
             . BRUTO N IN THE UNITED STATES DISTRICT COURT
   THOMA.SDG
           ISTRIC T C OU RT THE NORTHERN DISTRICT OF ILLINOIS
                       FOR
CLERK, U.S
                                             EASTERN DIVISION

    DIAMOND MOTORWORKS,
    individually and as the representatives of
    a class of similarly situated persons and
    entities,                                                Case No. 1:19-cv-06950

         Plaintiff,                                          Honorable Judge Steven C. Seeger
    v.

    WYNDHAM DESTINATIONS, INC.,
    RCI, LLC, and JOHN DOE
    DEFENDANTS,

         Defendant.

          NOTICE OF VOLUNTARY DISMISSAL AS TO DEFENDANTS WYNDHAM
                        DESTINATIONS, INC AND RCI, LLC

           NOW COMES, DIAMOND MOTORWORKS (“Plaintiff”), pursuant to Fed. R. Civ. P.

   41(a)(1)(A)(i), and in support of its Notice of Voluntary Dismissal as to Defendants WYNDHAM

   DESTINATIONS, INC. and RCI, LLC, states as follows:

           1.         Plaintiff, individually and on behalf of a class of similarly situated individuals, filed

   a putative class action suit against Defendants (a) WYNDHAM DESTINATIONS, INC., (b) RCI,

   LLC, and (c) currently unknown JOHN DOE Defendants pursuant to the Telephone Consumer

   Protection Act of 1991, 47 USC §227, et seq. The putative class action alleges that one or more of

   the Defendants sent an advertising facsimile to Plaintiff without Plaintiff’s express permission.

           2.         Defendants WYNDHAM DESTINATIONS, INC. and RCI, LLC were served with

   summons and the Complaint and was granted until February 6, 2020 to answer or otherwise

   respond. Dkts. 6-7, 14.




                                                         1
     Case: 1:19-cv-06950 Document #: 20 Filed: 01/31/20 Page 2 of 3 PageID #:71




       3.      After Defendants WYNDHAM DESTINATIONS, INC. and RCI, LLC were

served, their in-house counsel reached out to the undersigned to explain that these Defendants

WYNDHAM DESTINATIONS, INC. and RCI, LLC did not send the subject facsimile and that

an imposter entity or person sent the subject facsimile by misusing the intellectual property rights

of Defendants WYNDHAM DESTINATIONS, INC. and RCI, LLC.

       4.      Plaintiff’s counsel has vetted out the above position and plausibly accepts that

Defendants WYNDHAM DESTINATIONS, INC. and RCI, LLC did not transmit the subject

facsimiles. Plaintiff’s counsel is still attempting to ascertain the exact person(s) and/or entity(ies)

that sent the subject facsimile.

       5.      As of today’s date, Defendants WYNDHAM DESTINATIONS, INC. and RCI,

LLC have neither answered or moved for summary judgment.

       6.      For these reasons, Plaintiff wishes to voluntarily dismiss Defendants WYNDHAM

DESTINATIONS, INC. and RCI, LLC and name the JOHN DOE Defendants as soon as possible,

likely within the next 30 to 45 days.

       WHEREFORE, Plaintiff hereby gives notice that this action should be voluntarily

dismissed without prejudice against Defendants WYNDHAM DESTINATIONS, INC. and RCI,

LLC with both each party named herein to bear their own attorney’s fees and costs. Furthermore,

Plaintiff asks that this case remain open to allow it to name the JOHN DOE Defendants within the

next 30 to 45 days.

Dated: January 28, 2020                                        Respectfully submitted,

                                                               /s/ James C. Vlahakis
                                                               James C. Vlahakis, Esq.
                                                               SULAIMAN LAW GROUP, LTD.
                                                               2500 South Highland Avenue, Ste. 200
                                                               Lombard, Illinois 60148
                                                  2
Case: 1:19-cv-06950 Document #: 20 Filed: 01/31/20 Page 3 of 3 PageID #:72




                                              Telephone: 630-575-8181
                                              jvlahakis@sulaimanlaw.com
                                              Counsel for Plaintiff




                                    3
